                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

JOEL PRICE,

       Plaintiff,

v.                                                      Case No: 6:19-cv-214-Orl-37TBS

CITY OF COCOA, FLORIDA,

       Defendant.


                                          ORDER

       This case comes before the Court without a hearing on Plaintiff’s Motion for Entry of

Clerk’s Default Against City of Cocoa, Florida (Doc. 13). Counsel for Defendant represents

that she filed her notice of appearance on February 15, 2019; that Plaintiff previously

granted Defendant an extension of time to March 15, 2019; and that the parties are in

ongoing settlement negotiations (Doc. 14). Then, without warning, Plaintiff’s lawyer made

application for the entry of default (Doc. 13). This scenario is remarkably like what occurred

in Case No. 6:18-cv-1259-Orl-40TBS. In that case, Plaintiff’s lawyer granted defense

counsel an extension; the lawyers engaged in settlement negotiations; and then, without

warning, Plaintiff’s lawyer sought the entry of a default (Doc. 13 in Case No. 6:18-cv-1259-

Orl-40TBS). The conduct of Plaintiff’s lawyer in this case and the prior case is not fair to

opposing counsel and falls below the standard for professional advocacy in this Court.

Now, the motion for entry of Clerk’s default is DENIED. Defendant has 14 days to respond

to the complaint.

       DONE and ORDERED in Orlando, Florida on March 29, 2019.
Copies furnished to Counsel of Record




                                        -2-
